DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3,4,13,24,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3,4,13, the recited “the buffer” and claims 24, 25, the recited “the SRAM” , would have been indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitations.  Specifically, one of ordinary skill would not have known the antecedent basis for “the buffer” and “the SRAM”, whether the buffer (for claims 3,4, 13) refers back to “a buffer” or “a second buffer”, and whether the SRAM buffer (for claims 24, 25) refers back to a SRAM buffer or a second SRAM buffer.   Applicant is requested to verify the other claims for similar issue. Correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,2,4-8,9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20160357481 ) and in view of Ramunujan (US 20150003175 ) and further in view of Smith (US 20150143037)
Claim 1. Nam discloses An apparatus (e.g., memory module A200., B200, 0139 Fig. 10),, comprising: 
a non-volatile memory (e.g., nonvolatile memory B280 includes … a FeRAM, and the like., 0236 Fig. 10);  
a volatile memory (e.g.,  the buffer memory B290 include … DRAM, , 0237 Fig. 10); and 
an interface controller coupled with the non-volatile memory and the volatile memory, the interface controller comprising a buffer and operable to (e.g., a device controller B210, a nonvolatile memory B280, and a buffer B290., 0227 Fig. 9, Fig. 10):

 receive a command from a host device to write data to a memory address of the non-volatile memory, the memory address associated with a set of memory cells in a bank of the volatile memory (e.g., RAM controller B222 which receives a RAM command CMD_R, a RAM address ADDR_R, and a clock CK from the host B100. , 0229 Fig. 10; write data to be stored in the nonvolatile memory B280 is stored or the size of a space where read data read from the nonvolatile memory B280 is stored., 0230, Fig. 10;  command area A234a may store a storage command CMD_S and a storage address ADDR_S provided from the host A100 under control of the RAM controller A232., 0165; The buffer memory D120 may be used as a working memory, a buffer memory, or a cache memory of the device controller D110. The buffer memory D120 may include various information required to operate the nonvolatile memory system D100. In an embodiment, the buffer memory D120 may include data for managing the nonvolatile memory devices D131 o D13n. For example, the buffer memory D120 may include a mapping table between a physical address of the nonvolatile memory devices D131 to D13n and the nonvolatile address ADDR_S received from the processor D101., 0415) ;
 
store the data in the buffer based at least in part on the command (e.g.,  write area B224b may store received write data DATA_W under control of the RAM controller B222. The DIMM controller B230 may read write data DATA_W stored in the write area B224b of the RAM B224; The read area B224c may store received read data DATA_R under control of the RAM controller A240. The DIMM controller B230 may read write data DATA_W stored in the write area B224c of the RAM B224., para  0241-0242 Fig. 11),; 

Nam does not disclose, but Ramanujan discloses
determine, after storing the data in the buffer, storage information for the set of memory cells in the bank of the volatile memory (e.g.,  invalidate the cache lines in the memory buffer when the cache line is written to the volatile memory, 0073); and 
transfer the data from the buffer to the set of memory cells in the bank of the volatile memory based at least in part on the storage information for the set of memory cells (e.g., the controller 242 supplies the page from the buffers 246 to the volatile memory 260 and releases the buffer. As the application reads the data, the controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis, 0039, Fig. 2A; in view of Nam’s disclosure a status area to store the status information, 0038; operating system 140 receives the signal from the driver 162 that the page of data is freed from the volatile memory, 0043; disclosed invalidates renders claimed storage information as obvious).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Namin view of Ramanujan does not disclose, but Smith discloses
	the buffer having a storage capacity corresponding to a page size of the volatile memory (e.g.,  SRAM, etc. used to implement each CPU cache, 0131, Fig. 1C; divide (e.g. partition, split, etc.) a memory image into pages (or virtual pages), and a page of a memory image can at any moment in time exist in (fast but expensive) main memory or on (slower but much cheaper) secondary storage (e.g. disk, SSD, NAND flash, etc.), or both (e.g. main memory and secondary storage). A page may be a continuous region of VMy in length (a standard length or size is 4,096 byte, 4 kB, the page size)., 0139).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan with Smith, providing the benefit of a system using main memory with multiple memory classes (see Smith, 0144), to build a system with a large amount of memory, systems may use a collection of different memory classes that may behave as one large memory (0072) to achieve the highest bandwidth per pin (since pin packages drive the cost of a system); or to achieve a certain overall system price, performance, cost, power, etc (0073).

Claim 2. Nam discloses
wherein the interface controller is further operable to: determine, based at least in part on the storage information, whether the set of memory cells stores second data; and transfer, based at least in part on determining that the set of memory cells stores the second data, a subset of the second data to the non-volatile memory (e.g., access the RAM A234 to read data stored in the RAM A234. For example, the DIMM controller A240 may read write data to be stored in the nonvolatile memory A280 and may transfer the read data to the nonvolatile memory A280. , 0149).  

Claim 4. 	Nam discloses 
	for subsets of memory cells (e.g., 3D memory array is monolithically formed in one or more physical levels of arrays of memory cells having an active area disposed above a silicon substrate and circuitry associated with the operation of those memory cells, 0154).

Nam does not disclose, but Ramanujan discloses
wherein the interface controller comprises an array that stores storage information in the bank of the volatile memory, (e.g.,  invalidate the cache lines in the memory buffer when the cache line is written to the volatile memory, 0073); and 
and wherein the interface controller is further operable to: select a set of address bits included in the command; and reference, based at least in part on the set of address bits, the array that stores storage information for subsets of memory cells in the bank of the volatile memory, wherein transferring the subset of the second data to the non-volatile memory is based at least in part on storage information for a subset of memory cells that stores the subset of the second data (e.g., As the application reads the data, the controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis. Thus, the page-in operation ensures there is no address conflict for the nonvolatile memory 260. In subsequent page fault operations, if the driver 162 finds no free memory in buffer 246 then the driver 162 can flush the buffers to the volatile memory 260, e.g., by performing dummy writes over the bus 260 to a single memory line.  This ensures there is no conflict in nonvolatile memory access between the CPU 210 and the buffer transfer. At operation 490 the application 160 uses the new data, 0039).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Claim 5. Nam does not disclose, but Ramanujan discloses 
wherein the interface controller is further operable to: determine, based at least in part on the storage information, that the set of memory cells is available to store the data: read the data from the buffer; and initiate a write operation to store the data in the set of memory cells of the volatile memory (e.g., controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis. Thus, the page-in operation ensures there is no address conflict for the nonvolatile memory 260. , 0039, 0072).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Claim 6. Nam discloses
for the bank of the volatile memory (e.g., a plurality of RAMs which are separated by a bank group unit or a bank unit, 0048)

wherein the interface controller comprises an array that stores storage information and wherein the interface controller is further operable to: (e.g.,  3D memory array is monolithically formed in one or more physical levels of arrays of memory cells having an active area disposed above a silicon substrate and circuitry associated with the operation of those memory cells, 0154);
 
Nam does not disclose, but Ramanujan discloses
wherein the interface controller comprises an array that stores storage information in the bank of the volatile memory, (e.g.,  invalidate the cache lines in the memory buffer when the cache line is written to the volatile memory, 0073); and 
select a set of address bits included in the command; and reference the array that stores storage information for the bank of the volatile memory based at least in part on the set of address bits, wherein the storage information is determined based at least in part on referencing the array (e.g., As the application reads the data, the controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis. Thus, the page-in operation ensures there is no address conflict for the nonvolatile memory 260. In subsequent page fault operations, if the driver 162 finds no free memory in buffer 246 then the driver 162 can flush the buffers to the volatile memory 260, e.g., by performing dummy writes over the bus 260 to a single memory line.  This ensures there is no conflict in nonvolatile memory access between the CPU 210 and the buffer transfer. At operation 490 the application 160 uses the new data, 0039).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Claim 7. Nam discloses wherein the interface controller is further operable to: transfer the data from the buffer to the non-volatile memory based at least in part on the command from the host device; and initiate a write operation to store the data at the memory address (e.g., the host A100 may provide the nonvolatile memory module A200 with a data signal DQ and a data strobe signal DQS for writing a storage command CMD_S at the selected command area A234a. For example, the storage command CMD_S may be a command for a write operation about the nonvolatile memory A280, and the storage address ADDR_S may be an address of the nonvolatile memory A280 where the write data DATA_W is to be stored., para 0188 Fig. 3; the host A100 may provide the nonvolatile memory module A200 with a data signal DQ and a data strobe signal DQS for writing a storage command CMD_S at the selected command area A234a. For example, the storage command CMD_S may be a command for a write operation about the nonvolatile memory A280, and the storage address ADDR_S may be an address of the nonvolatile memory A280 where the write data DATA_W is to be stored., para 0194;  the device controller B210 may track a head pointer of the write area B224b to read write data stored in the RAM B224 and program the read write data at the nonvolatile memory B280, para 0252).  

Claim 8. Nam discloses wherein the host device comprises a system- on-a-chip or a processor (e.g., computing system C10… includes a processor C100, 0312, Fig. 23).  

Claim 9. Nam discloses An apparatus (e.g., memory module A200., B200, 0139 Fig. 10), comprising: 
a non-volatile memory (e.g., nonvolatile memory B280 includes … a FeRAM, and the like., 0236 Fig. 10);  
a volatile memory (e.g.,  the buffer memory B290 include … DRAM, , 0237 Fig. 10); and 
an interface controller coupled with the non-volatile memory and the volatile memory, the interface controller comprising a buffer and operable to: 
to (e.g., a device controller B210, a nonvolatile memory B280, and a buffer B290., 0227 Fig. 9, Fig. 10):

receive a command from a host device to read data from a memory address of the non-volatile memory, the memory address associated with a set of memory cells in a bank of the volatile memory  (e.g.,  device controller may include a physical layer, which includes the RAM and interfaces with the host, and a DIMM controller which reads the write data stored in the RAM or transfers the read data read from the nonvolatile memory to the RAM, 0029 Fig. 1) ;
 
transfer, from the volatile memory or the non-volatile memory and the buffer having (e.g., The read area A234c may store received read data DATA_R under control of the RAM controller A240., 0167; the RAM A234 may be a dual port SRAM which is simultaneously accessed by the host A100 and the DIMM controller A240, 0164 Fig .3).  

Nam does not disclose, but Ramanujan discloses
determine storage information for the set of memory cells in the bank of the volatile memory (e.g.,  invalidate the cache lines in the memory buffer when the cache line is written to the volatile memory, 0073); and 
based at least in part on the storage information for the set of memory cells, the data to the buffer in the interface controller, (e.g., the controller 242 supplies the page from the buffers 246 to the volatile memory 260 and releases the buffer. As the application reads the data, the controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis, 0039, Fig. 2A; in view of Nam’s disclosure a status area to store the status information, 0038; operating system 140 receives the signal from the driver 162 that the page of data is freed from the volatile memory, 0043; disclosed invalidates renders claimed storage information as obvious).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Namin view of Ramanujan does not disclose, but Smith discloses
	a storage capacity corresponding to a page size of the volatile memory (e.g.,  SRAM, etc. used to implement each CPU cache, 0131, Fig. 1C; divide (e.g. partition, split, etc.) a memory image into pages (or virtual pages), and a page of a memory image can at any moment in time exist in (fast but expensive) main memory or on (slower but much cheaper) secondary storage (e.g. disk, SSD, NAND flash, etc.), or both (e.g. main memory and secondary storage). A page may be a continuous region of VMy in length (a standard length or size is 4,096 byte, 4 kB, the page size)., 0139).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan with Smith, providing the benefit of a system using main memory with multiple memory classes (see Smith, 0144), to build a system with a large amount of memory, systems may use a collection of different memory classes that may behave as one large memory (0072) to achieve the highest bandwidth per pin (since pin packages drive the cost of a system); or to achieve a certain overall system price, performance, cost, power, etc (0073).

Claim 10. Nam discloses wherein the interface controller is further operable to: determine, based at least in part on the storage information, whether the set of memory cells in the volatile memory stores the data, wherein the data is transferred to the buffer from the volatile memory based at least in part on determining that the set of memory cells stores the data; and transfer the data from the buffer to the host device (e.g., a read area A234c, 0164 Fig. 3, read data DATA_R stored in the read area A234c is read by the host A100 ,  para 0168; when the read data DATA_R read from the nonvolatile memory A280 is stored in the read area A234c, the DIMM controller A240 may allocate an area RA1 where the read data DATA_R is to be stored, 0217).

Claim 11. Nam discloses wherein the interface controller is further operable to: determine, based at least in part on the storage information, whether the set of memory cells in the volatile memory stores the data, wherein the data is transferred to the buffer from the non-volatile memory based at least in part on determining that the set of memory cells does not store the data; and 7 transfer the data from the buffer to the host device (e.g., the host A100 may receive a data signal DQ and a data strobe signal DQS from the nonvolatile memory module A200 to read data DATA_R stored in the read area A234c. Prior to the above-described operation, when the read data DATA_R read from the nonvolatile memory A280 is stored in the read area A234c, the DIMM controller A240 may allocate an area RA1 where the read data DATA_R is to be stored., 0217).
 
 Claim 14.  Nam discloses
	the bank of the volatile memory (e.g., a plurality of RAMs which are separated by a bank group unit or a bank unit, 0048)

wherein the interface controller is further operable to:  array that stores storage information (e.g.,  3D memory array is monolithically formed in one or more physical levels of arrays of memory cells having an active area disposed above a silicon substrate and circuitry associated with the operation of those memory cells, 0154);

Nam does not disclose, but Ramanujan discloses
in the bank of the volatile memory, (e.g.,  invalidate the cache lines in the memory buffer when the cache line is written to the volatile memory, 0073); and 
select a set of address bits included in the command; and reference an for based at least in part on the set of address bits, wherein the storage information is determined based at least in part on referencing the array (e.g., As the application reads the data, the controller 242 writes (operation 455) the page data to the volatile memory 260 and invalidates the buffer on a cache line-by-cache line basis. Thus, the page-in operation ensures there is no address conflict for the nonvolatile memory 260. In subsequent page fault operations, if the driver 162 finds no free memory in buffer 246 then the driver 162 can flush the buffers to the volatile memory 260, e.g., by performing dummy writes over the bus 260 to a single memory line.  This ensures there is no conflict in nonvolatile memory access between the CPU 210 and the buffer transfer. At operation 490 the application 160 uses the new data, 0039).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Ramanujan, providing the benefit of memory systems may be implemented using local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).


6.	Claims 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20160357481 ) and in view of Ramunujan (US 20150003175 ) and Smith (US  20180107591), and further in view of DeAmbroggi (US 20080306723)

Claim 3. Nam discloses 
 determine whether the subset of the second data is different than  corresponding data stored in the non-volatile memory; and initiate a write operation to store the subset of in the non-volatile memory based at least in part on determining that the subset of the second data is different than the corresponding data (e.g., DIMM controller A240 may read write data to be stored in the nonvolatile memory A280 and may transfer the read data to the nonvolatile memory A280. The DIMM controller A240 may provide data read from the nonvolatile memory A280 to the RAM A234., 0149).  

Nam in view of Ramanujan  and Smith does not disclose, but DeAmbroggi discloses
wherein the interface controller comprises a second buffer and is further operable to: transfer the second data from the set of memory cells to the second buffer before transferring the data from the buffer to the set of memory cells; the second data from the second buffer (e.g., A first SRAM buffer 708 and a second SRAM buffer 710 may be used to read and write data during PSRAM emulation, 0050); (e.g.,  A first SRAM  second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056 Fig. 8A; incoming data is kept in the second SRAM buffer 810 … the second SRAM buffer 810 is used to keep volatile data for fast access both reading and writing, 0061 Fig. 8A); and 
a second buffer coupled with the bank of the volatile memory, the second buffer having the capacity corresponding to the page size of the volatile memory (e.g., A first SRAM buffer 808 and a second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056, Fig. 8A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan  and Smith with DeAmbroggi, providing the benefit of  functionality of both a non-volatile memory device and a volatile memory device may be combined in a single integrated circuit (see DeAmbroggi, 0019) endurance and reliability of a non-volatile memories (0023). 

Claim 12. Nam discloses wherein the interface controller comprises and is further operable to: determine, based at least in part on the storage information, whether the set of memory cells in the volatile memory, wherein the data is transferred to the buffer from the non-volatile memory based at least in part on determining that the set of memory cells stores; and, the second buffer having (e.g., the host A100 may receive a data signal DQ and a data strobe signal DQS from the nonvolatile memory module A200 to read data DATA_R stored in the read area A234c. Prior to the above-described operation, when the read data DATA_R read from the nonvolatile memory A280 is stored in the read area A234c, the DIMM controller A240 may allocate an area RA1 where the read data DATA_R is to be stored., 0217).  

Namin view of Ramanujan does not disclose, but Smith discloses
	a storage capacity corresponding to the page size of the volatile memory  (e.g.,  SRAM, etc. used to implement each CPU cache, 0131, Fig. 1C; divide (e.g. partition, split, etc.) a memory image into pages (or virtual pages), and a page of a memory image can at any moment in time exist in (fast but expensive) main memory or on (slower but much cheaper) secondary storage (e.g. disk, SSD, NAND flash, etc.), or both (e.g. main memory and secondary storage). A page may be a continuous region of VMy in length (a standard length or size is 4,096 byte, 4 kB, the page size)., 0139).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan with Smith, providing the benefit of a system using main memory with multiple memory classes (see Smith, 0144), to build a system with a large amount of memory, systems may use a collection of different memory classes that may behave as one large memory (0072) to achieve the highest bandwidth per pin (since pin packages drive the cost of a system); or to achieve a certain overall system price, performance, cost, power, etc (0073).

Nam in view of Ramanujan  and Smith does not disclose, but DeAmbroggi discloses
second buffer; stores second data; to the second buffer in the interface controller transfer the second data from the set of memory cells in the volatile memory; the second data from the second buffer (e.g., A first SRAM buffer 708 and a second SRAM buffer 710 may be used to read and write data during PSRAM emulation, 0050); (e.g.,  A first SRAM  second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056 Fig. 8A; incoming data is kept in the second SRAM buffer 810 … the second SRAM buffer 810 is used to keep volatile data for fast access both reading and writing, 0061 Fig. 8A); and 
a second buffer coupled with the bank of the volatile memory, the second buffer having the capacity corresponding to the page size of the volatile memory (e.g., A first SRAM buffer 808 and a second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056, Fig. 8A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan  and Smith with DeAmbroggi, providing the benefit of  functionality of both a non-volatile memory device and a volatile memory device may be combined in a single integrated circuit (see DeAmbroggi, 0019) endurance and reliability of a non-volatile memories (0023). 

Claim 13. Nam discloses wherein the interface controller is further operable to: transfer to the non-volatile memory based at least in part being different than corresponding data stored in the non-volatile memory; and transfer the data from the buffer to the set of memory cells in the volatile memory (e.g., The buffer memory A290 may be used as a working memory, a buffer memory, or a cache memory of the device controller A210, 0158).  

Nam in view of Ramanujan  and Smith does not disclose, but DeAmbroggi discloses
a subset of the second data from the second buffer (e.g., A first SRAM buffer 708 and a second SRAM buffer 710 may be used to read and write data during PSRAM emulation, 0050); (e.g.,  A first SRAM  second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056 Fig. 8A; incoming data is kept in the second SRAM buffer 810 … the second SRAM buffer 810 is used to keep volatile data for fast access both reading and writing, 0061 Fig. 8A); and 

a second buffer coupled with the bank of the volatile memory, the second buffer having the capacity corresponding to the page size of the volatile memory (e.g., A first SRAM buffer 808 and a second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056, Fig. 8A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, Ramanujan  and Smith with DeAmbroggi, providing the benefit of  functionality of both a non-volatile memory device and a volatile memory device may be combined in a single integrated circuit (see DeAmbroggi, 0019) endurance and reliability of a non-volatile memories (0023). 

7.	Claims 15-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20160357481 ) and in view of DeAmbroggi (US 20080306723) and further in view of Ramunujan (US 20150003175 )

Claim 15. Nam discloses An apparatus (e.g., memory module A200., B200, 0139 Fig. 10), comprising: 
a non-volatile memory (e.g., nonvolatile memory B280 includes … a FeRAM, and the like., 0236 Fig. 10);  
a volatile memory (e.g.,  the buffer memory B290 include … DRAM, , 0237 Fig. 10); and 
an interface controller (e.g., a device controller B210, a nonvolatile memory B280, and a buffer B290., 0227 Fig. 9, Fig. 10).

Nam does not disclose, but DeAmbroggi discloses
a first buffer coupled with the bank of the volatile memory, the first buffer having a capacity corresponding to a page size of the volatile memory and configured to store data indicated by an access command (e.g.,  A first SRAM  second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056 Fig. 8A; incoming data is kept in the second SRAM buffer 810 … the second SRAM buffer 810 is used to keep volatile data for fast access both reading and writing, 0061 Fig. 8A); and 

a second buffer coupled with the bank of the volatile memory, the second buffer having the capacity corresponding to the page size of the volatile memory (e.g., A first SRAM buffer 808 and a second SRAM buffer 810 may be used to read and write data during PSRAM emulation, 0056, Fig. 8A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with DeAmbroggi, providing the benefit of  functionality of both a non-volatile memory device and a volatile memory device may be combined in a single integrated circuit (see DeAmbroggi, 0019) endurance and reliability of a non-volatile memories (0023). 

Nam in view of DeAmbroggi does not disclose, but Ramanujan discloses

and configured to store data for transfer between the volatile memory and the non-volatile memory (e.g., controller 242 for a page copy from the volatile memory 260 to nonvolatile memory 250 through the buffers 246, 0040, Fig. 2A, 5).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, DeAmbroggi , with Ramanujan, providing the benefit of memory systems may be implemented using bus local, fast-access memory which is frequently embodied as a volatile memory and which may function as a cache memory and one or more remote memory devices which may comprise nonvolatile memory (see Ramanujan, 0012) devices further comprise a controller comprising a memory buffer and logic to transfer data between the nonvolatile memory and the volatile memory via the memory buffer in response to requests from an application, wherein data in the memory buffer is accessible to the application (0013).

Claim 16. Nam does not disclose, but DeAmbroggi discloses
wherein the volatile memory comprises a plurality of banks, and wherein the interface controller further comprises: a first plurality of buffers comprising the first buffer, wherein each buffer in the first plurality of buffers is coupled with a respective bank of the plurality of banks and configured to store data indicated by access commands for the respective bank; and a second plurality of buffers comprising the second buffer, wherein each buffer in the second plurality of buffers is coupled with a respective bank of the plurality of banks and configured to store data for transfer between the respective bank and the non- volatile memory (e.g., the first SRAM buffer 308 and second SRAM buffer 310 may each be 4 kilobits (Kb) in size. It will be understood that the PCRAM array 302 may be made up of numerous smaller arrays, and the first SRAM buffer 308 and second SRAM buffer 310 may be made up of numerous smaller SRAM buffers, for example as described above with reference to FIG. 2, 0028).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with DeAmbroggi, providing the benefit of  functionality of both a non-volatile memory device and a volatile memory device may be combined in a single integrated circuit (see DeAmbroggi, 0019) endurance and reliability of a non-volatile memories (0023). 

Claim 17. Nam discloses a circuit coupled with a bus between the interface controller and a host device, the circuit configured to receive commands and addresses from the host device over the bus and configured to issue commands to one or more circuits that control access to the volatile memory and the non-volatile memory (e.g., The nonvolatile memory module may include at least one nonvolatile memory, a RAM to store data exchanged between the host and the at least one nonvolatile memory, and a device controller comprising a DIMM controller to control data exchange between the RAM and the at least one nonvolatile memory., 0015, Fig. 1; ADDR_R, .. ADDR_S, para 0147).  

Claim 18. Nam discloses a first array configured to store storage information for sets of memory cells in the bank of the volatile memory; and a second array coupled with the first array and configured to store update information for subsets of memory cells of the sets of memory cells (e.g., The first area manager A242 may generate status information indicating that data stored in a de-allocated area is processed and may update status information at the RAM A234. , para 0143; second area manager A110 may generate status information indicating that data stored in a de-allocated area is processed and may update status information at the RAM A234. The DIMM controller A240 may execute a next write operation about the RAM A234 with reference to the updated status information.).

Claim 19. Nam discloses 
a first circuit coupled with the non-volatile memory, the first circuit configured to issue commands to the non-volatile memory and transfer data between the non- volatile memory and the first and second buffers (e.g., a nonvolatile memory interface A250, 0145); and 
a second circuit coupled with the volatile memory, the second circuit configured to issue commands to the volatile memory and transfer data between the volatile 8 memory and the first and second buffers (e.g., a buffer manager A270., 0145).  

Claim 21. Nam discloses wherein the non-volatile memory, the volatile memory, and the interface controller are in a same package (e.g., nonvolatile memory module C200 may include the device controller C210, a nonvolatile memory C230, and a buffer memory C250. , 0316… interface buffer C214, Fig. 23.  


8.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20160357481 ) and in view of DeAmbroggi (US 20080306723) and further in view of Ramunujan (US 20150003175 ) and Smith (cited above)

Claim 20. Nam discloses wherein the interface controller, the first buffer, and the second buffer are on a first die, the volatile memory is on a second die, and the non-volatile memory is on a third die (e.g., FIG. 10, the data storage B200 may include a device controller B210, a nonvolatile memory B280, and a buffer B290., 0227).  

Namin view of DeAmbroggi, Ramanujan does not disclose, but Smith discloses
	Die (e.g., multi-chip or multi-die packages of various types, assemblies, forms, and configurations. In multi-chip packages, the memory devices may be packaged with other device types (e.g. other memory devices, logic chips, CPUs, hubs, buffers, 0073).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, DeAmbroggi, Ramanujan with Smith, providing the benefit of a system using main memory with multiple memory classes (see Smith, 0144), to build a system with a large amount of memory, systems may use a collection of different memory classes that may behave as one large memory (0072) to achieve the highest bandwidth per pin (since pin packages drive the cost of a system); or to achieve a certain overall system price, performance, cost, power, etc (0073).

9.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20160357481 ) and in view of  Smith (US  20180107591)

Claim 22.  Nam discloses An apparatus (e.g., memory module A200., B200, 0139 Fig. 10), comprising: 
a ferroelectric random access memory (FeRAM) (e.g., nonvolatile memory B280 includes … a FeRAM, and the like., 0236 Fig. 10); 
a dynamic random access memory (DRAM) (e.g.,  the buffer memory B290 include … DRAM, , 0237 Fig. 10); and 
an interface controller coupled with the FeRAM and the DRAM (e.g., a device controller B210, a nonvolatile memory B280, and a buffer B290., 0227 Fig. 9, Fig. 10),
 the interface controller comprising a static random access memory (SRAM) buffer and operable to (e.g., RAM B224 may be a dual port SRAM which is simultaneously accessed by the host B100 and the DIMM controller B230., 0239 Fig. 10):

 receive a command from a system-on-a chip (SoC) to access a memory address of the FeRAM, the memory address associated with a set of memory cells in a bank of the DRAM (e.g., RAM controller B222 which receives a RAM command CMD_R, a RAM address ADDR_R, and a clock CK from the host B100. , 0229 Fig. 10; write data to be stored in the nonvolatile memory B280 is stored or the size of a space where read data read from the nonvolatile memory B280 is stored., 0230, Fig. 10;  command area A234a may store a storage command CMD_S and a storage address ADDR_S provided from the host A100 under control of the RAM controller A232., 0165; The buffer memory A290 may be used as a working memory, 0158) ;

 store data associated with the command in the SRAM buffer, the SRAM buffer having a storage capacity corresponding to a page size of the DRAM and coupled with the DRAM and the FeRAM (e.g.,  write area B224b may store received write data DATA_W under control of the RAM controller B222. The DIMM controller B230 may read write data DATA_W stored in the write area B224b of the RAM B224; The read area B224c may store received read data DATA_R under control of the RAM controller A240. The DIMM controller B230 may read write data DATA_W stored in the write area B224c of the RAM B224., para  0241-0242 Fig. 11); and 

transfer the data from the SRAM buffer based at least in part on the command (e.g., DIMM controller B230 may execute the storage command CMD_S or may read write data to transfer the read data to the nonvolatile memory B280., 0309 Fig. 10; The storage command CMD_S and the storage address ADDR_S may be stored in the command area B224a., 0293).  


Nam does not disclose, but Smith discloses
	corresponding to a page size of the DRAM (e.g., DRAM,  SRAM, etc. used to implement each CPU cache, 0166, Fig. 1C; divide (e.g. partition, split, etc.) a memory image into pages (or virtual pages), and a page of a memory image can at any moment in time exist in (fast but expensive) main memory or on (slower but much cheaper) secondary storage (e.g. disk, SSD, NAND flash, etc.), or both (e.g. main memory and secondary storage). A page may be a continuous region of VMy in length (a standard length or size is 4,096 byte, 4 kB, the page size)., 0174).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory module having volatile, non-volatile and buffers for receive commands to/from host as disclosed by Nam, with Smith, providing the benefit of a system using main memory with multiple memory classes (see Smith, 0144), to build a system with a large amount of memory, systems may use a collection of different memory classes that may behave as one large memory (0072) to achieve the highest bandwidth per pin (since pin packages drive the cost of a system); or to achieve a certain overall system price, performance, cost, power, etc (0073).

Claim 23. Nam discloses wherein the interface controller comprises a second SRAM buffer and is further operable to: transfer second data from the set of memory cells in the DRAM to the second SRAM buffer, the second SRAM buffer having a capacity corresponding to the page size of the DRAM; and transfer the second data from the second SRAM buffer to the FeRAM (e.g., access the RAM A234 to read data stored in the RAM A234. For example, the DIMM controller A240 may read write data to be stored in the nonvolatile memory A280 and may transfer the read data to the nonvolatile memory A280. , 0149).  
  
Claim 24. Nam discloses  
wherein the command comprises a read command for the data, the interface controller further operable to: determine whether the set of memory cells in the DRAM is storing the second data; transfer the data from the FeRAM to the SRAM buffer based at least in part on 6 determining that the set of memory cells in the DRAM is storing the second data (e.g., accessing the nonvolatile memory C230 or the buffer memory C250 at a specific area of the interface buffer C214. Here, CMD_N, ADDR_N, and DATA written at the interface buffer C214 may correspond to a command, an address, and data for accessing the nonvolatile memory C230. , 0318; transfer data stored in the interface buffer C214 of the physical layer C213 to a target area of the nonvolatile memory C230 or the buffer memory C250, 0320); and

 transfer the data from the SRAM buffer to the set of memory cells in the DRAM after the second data is transferred from the set of memory cells in the DRAM to the second SRAM buffer (e.g.,  parsing data loaded onto the interface buffer C214 to transfer the parsed result to the nonvolatile memory C230 and the buffer memory C250 or transferring data stored in the nonvolatile memory C230 or the buffer memory C250 to the interface buffer C214., 0319).  

Claim 25. Nam discloses 
wherein the command comprises a write command for the data, the interface controller further operable to: transfer the data to the FeRAM for storage at the memory address (e.g.,  DIMM controller A240 may read write data to be stored in the nonvolatile memory A280 ; host A100 may access a RAM A234 of the physical layer A230 to record a command and an address which are used to access the a nonvolatile memory A280., 0140, Fig. 1); 

determine whether the set of memory cells in the DRAM is storing the second data; and transfer the data from the SRAM buffer to the set of memory cells in the DRAM after the second data is transferred from the set of memory cells in the DRAM to the second SRAM buffer, wherein the data is transferred from the SRAM buffer to the set of memory cells in the DRAM based at least in part on determining that the set of memory cells in the DRAM is storing the second data (e.g.,  transfer data stored in the interface buffer C214 of the physical layer C213 to a target area of the nonvolatile memory C230 or the buffer memory C250. , para 0320).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135